Title: II. Secretary of State to Louis Guillaume Otto, 29 December 1790
From: Jefferson, Thomas
To: Otto, Louis Guillaume



Dec. 29. 1790.

The Secretary of state presents his respectful compliments to the Chargé des affaires of France. It is not till now that his other  occupations have permitted him to enter on the consideration of his letter of the 13th. inst. Will he be so good as to inform him whether other, the most favoured nations, pay the tonnage of 100 sols, on arriving in any part of France, from a foreign port, or whether this exemption is peculiar to the vessels of the U.S.? Mr. Jefferson not being able as yet to have access to his own books and papers which might inform him of this fact, hopes Mr. Otto will be so good as to supply that resource by his friendly information of this fact which may throw light on the 5th. article of the treaty.
